Name: 76/882/EEC: Commission Decision of 16 November 1976 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Tracor 560 Gas Chromatograph'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-11-24

 Avis juridique important|31976D088276/882/EEC: Commission Decision of 16 November 1976 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Tracor 560 Gas Chromatograph' Official Journal L 325 , 24/11/1976 P. 0022 - 0022 Greek special edition: Chapter 02 Volume 2 P. 0229 ++++ ( 1 ) OJ N L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ N L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 16 NOVEMBER 1976 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " TRACOR 560 GAS CHROMATOGRAPH " ( 76/882/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) N 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ) , HAVING REGARD TO COMMISSION REGULATION ( EEC ) N 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) N 1798/75 ( 2 ) , AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 11 JUNE 1976 , THE BELGIAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN PARAGRAPHS 3 TO 7 OF ARTICLE 4 OF REGULATION ( EEC ) N 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS " TRACOR 560 GAS CHROMATOGRAPH " SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS , AND WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) N 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 28 OCTOBER 1976 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS A HIGH PERFORMANCE GAS CHROMATOGRAPH , EQUIPPED WITH A SPECIALIZED SULPHUR DETECTOR FOR DETERMINING THE DEGREE OF ATMOSPHERIC POLLUTION ; WHEREAS , TAKING ACCOUNT OF ITS SPECIAL CHARACTERISTICS AND THE PURPOSE FOR WHICH IT IS USED , IT MUST IN CONSEQUENCE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS " TRACOR 560 GAS CHROMATOGRAPH " MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) N 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 NOVEMBER 1976 . FOR THE COMMISSION FINN GUNDELACH MEMBER OF THE COMMISSION